Name: Commission Regulation (EC) No 1251/97 of 30 June 1997 amending Commission Regulation (EC) Nos 1710/95, 1711/95 and 1905/95 on the arrangements for the import of certain cereal products from certain countries
 Type: Regulation
 Subject Matter: international trade;  plant product;  EU finance;  trade;  cooperation policy
 Date Published: nan

 No L 173/94 EN Official Journal of the European Communities 1 . 7 . 97 COMMISSION REGULATION (EC) No 1251/97 of 30 June 1997 amending Commission Regulation (EC) Nos 1710/95 , 1711/95 and 1905/95 on the arrangements for the import of certain cereal products from certain countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, (EC) No 1161 /97; whereas, pending adoption by the Council of definitive measures, the measures provided for by Regulations (EC) No 1710/95, (EC) No 1711 /95 and (EC) No 1905/95 should be extended until 30 June 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), as last amended by Regulation (EC) No 1 161 /97 (2), and in par ­ ticular Article 3 ( 1 ) thereof, HAS ADOPTED THIS REGULATION: Article 1Whereas Commission Regulation (EC) No 1710/95 (3), asamended by Regulation (EC) No 1214/96 (4), lays down transitional measures, valid until 30 June 1997, concern ­ ing the special arrangements on importation of bran , sharps and other residues of the sifting, milling or other working of certain cereals, originating in Tunisia, Algeria, Morocco or Egypt, in preparation for implementation of the agreement on agriculture concluded in the Uruguay Round of multilateral trade negotiations; Whereas Commission Regulation (EC) No 171 1 /95 (^ as amended by Regulation (EC) No 1214/96, lays down transitional measures, valid until 30 June 1997, con ­ cerning the special arrangement for the import of durum wheat originating in Morocco required in order to imple ­ ment the agreement on agriculture concluded during the Uruguay Round of multilateral trade negotiations; 1 . In Regulation (EC) No 1710/95:  the date '30 June 1997' in Article 1 is replaced by '30 June 1998 ',  the date '30 June 1997' in the second paragraph of Article 4 is replaced by '30 June 1998'. 2 . In Regulation (EC) No 1711 /95 :  the date '30 June 1997' in Article 1 is replaced by '30 June 1998 ',  the date '30 June 1997' in the second paragraph of Article 3 is replaced by '30 June 1998'. 3 . In Regulation (EC) No 1905/95 :  the date '30 June 1997' in Article 1 is replaced by '30 June 1998 ',  the date '30 June 1997' in the second paragraph of Article 5 is replaced by '30 June 1998'. Whereas Commission Regulation (EC) No 1905/95 (% as amended by Regulation (EC) No 1214/96, lays down transitional measures, valid until 30 June 1997, con ­ cerning the special arrangements for the import of durum wheat, canary grass, rye and malt originating in Turkey required in order to implement the agreement on agricul ­ ture concluded during the Uruguay Round of multilateral trade negotiations; Whereas the period for the adoption of transitional measures was extended until 30 June 1998 by Regulation Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. ') OJ No L 349, 31 . 12 . 1994, p. 105 . 2) OJ No L 169 , 27. 6 . 1997, p. 1 . 3) OJ No L 163 , 14. 7. 1995, p. 1 . &lt;) OJ No L 161 , 29 . 6. 1996, p. 46. 5) OJ No L 163 , 14. 7 . 1995, p. 3 . « ¢) OJ No L 182, 2. 8 . 1995, p. 7. 1 . 7 . 97 EN | Official Journal of the European Communities No L 173/95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1997 . For the Commission Franz FISCHLER Member of the Commission